-Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
Acknowledgements
The Amendment to claims 1, 11, 12, 15, 19 and 20, filed on 10/08/2021 have been entered.
Claims 1-20, are pending.
Accordingly, Claims 1-20 have been examined.

Examiner’s Response to Amendments/Remarks
5.	Applicant’s remarks and responses are acknowledged but not persuasive as enumerated below.

35 USC § 101
6. 	Claims 1, 11 and 18-19 continues to be directed towards a financial service request. This is an abstract idea. The computer technology merely automates and implements the abstract idea. The additional elements “a server, a blockchain, a hardware processor, and a memory device storing instructions that when executed by a hardware processor perform operations, the operations comprising”, do not improve the computer technology. Also, the additional elements of computer technology merely automate the abstract idea. Therefore, the abstract idea is not integrated into a practical 

35 USC § 112(b)
7.	Applicant amendments and remarks has been considered, but not persuasive as the issue of claim 18 was not resolved as disclosed below.


Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
10.	In the instant case, claims 1-10 are directed to a method, claims 11-18 directed to a system and claims 19-20 directed to a memory device. Therefore, these claims fall within the four statutory categories of invention.
	The claim(s) are directed to a financial service request, which is an abstract idea. Specifically, the claims recite the steps of “receiving... recording ”; “storing...”; Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim(s) involve a financial service request, receiving request to initiate a digital contract, querying the request data for associated network address for the digital contract, requesting an off-chain execution, generating a data record in a blockchain based on the digital contract, the off-chain execution reduces the size of the byte in the blockchain. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
11.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as “a server, a blockchain, a hardware processor, and a memory device storing instructions that when executed by a hardware processor perform operations, the operations comprising”, merely reflect the use of a computer as a tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment.

13.	The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of a transaction system, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of a financial service request. Which, according to the MPEP, cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Hence, the claim is not patent eligible.
14.	Dependent claims 2-10, 12-18 and 20 further describe the abstract idea of performs the steps or functions of a financial service request. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.  

Claim Rejections - 35 USC § 112
15.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


16.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
17. Claim 1 recites “wherein the contract identifier specified by the blockchain reduces the byte size consumed by the blockchain stored to the memory device.” One of ordinary skill in this art would understand that blockchain specification of an identifier increases the byte size of the blockchain, since such specification must be accomplished through adding data to the blockchain. Therefore, claim 1 is indefinite because it is unclear how “contract identifier specified by the blockchain reduces the byte size consumed by the blockchain” (emphasis added). Claims 2-20 recite similar limitations and are rejected accordingly.

Claim 18 recites “The system of claim 18, wherein the operations further comprise publicly publishing the cryptographic proof via a public blockchain.” This is improper, because the claim cannot depend on itself. It is unclear if the claim is an independent claim or a dependent claim. The scope is unclear (“An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed…” (In re Zletz, 13 USPD2d 1320 (Fed. Cir. 1989))).

Conclusion
18.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

19.	The prior art made of record and not relied upon:
1)	(US 2019/0303887 A1) – Wright et al., Universal tokenization system for blockchain-based cryptocurrencies.
2)	(US 2018/0108024 A1) – Greco et al, Open Registry for Provenance and Tracking of Goods in the Supply Chain.
3)	(US 2020/0302433 A1) - Scott Green, Distributed Ledger Settlement Transactions.
4)	Non Patent Literature -  Why off-chain storage is needed for blockchain_V4_1 FINAL.
	https://www.ibm.com/downloads/cas/RXOVXAPM
20. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT IDIAKE whose telephone number is 
(571)272-1284.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair /PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        /JACOB C. COPPOLA/Primary Examiner, Art Unit 3685